EXHIBIT 10.23(b)

PRIMEDIA INC.

745 Fifth Avenue

New York, New York 10151

September 20, 2007

Mr. Carl Salas

Dear Carl:

Reference is made to that certain Employment Agreement, dated May 11, 2006,
between you and PRIMEDIA Inc. (the “Employment Agreement”). This letter will
constitute our agreement to amend the Employment Agreement as follows:

The second sentence of Section 2(c) of the Employment Agreement is hereby
deleted in its entirety and replaced with the following:

“If Employee remains an employee of Company on May 31, 2008, Company shall pay
Employee a stay bonus of $200,000 (together with the bonus described in the
preceding sentence, the “Stay Bonuses”).”

This letter and its validity, interpretation, performance and enforcement shall
be governed by the laws of the State of New York.

The provisions of this letter may not be changed or waived, except in writing
signed by both parties. Except as expressly modified as set forth herein, the
Employment Agreement shall remain in fill force and effect.

If you are in agreement with the foregoing, please sign the attached copy of
this letter agreement and return to the undersigned.

 

Very truly yours, /s/ JASON S. THALER PRIMEDIA Inc.

 

AGREED TO AND ACCEPTED:

/s/ CARL SALAS

Carl Salas